In this case the bills of exception upon which the assignments are based are not signed and approved by the trial judge. From the caption of the transcript and the statement of facts it appears that George E. Hosey presided at the trial. The bills of exception and the statement of facts are approved by I. T. Valentine. If we can presume from this state of the record that in the interim between the trial and the presentment of the bills of exception and the statement of facts for approval Judge Hosey was succeeded in the office of the judge of the county court of Tarrant county for civil cases by Judge Valentine, still, if Judge Hosey was still living at the time of the presentment for approval, the bills of exception and statement of facts should have been approved by Judge Hosey, though at that time he was not the judge of said court. A bill of exception must be signed and approved by the judge trying the cause. Storrie v Shaw, 96 Tex. 618, 75 S.W. 20; articles 2065 and 2066, Vernon's Sayles' Tex. Civ. Stats. A bill of exception not signed by the trial judge, when living (except a bystander's bill), is no part of the record. Land v. Klein, 21 Tex. Civ. App. 3, 50 S.W. 638; Ry. Co. v. Holt, 30 Tex. Civ. App. 330, 70 S.W. 591; Rabb v. Goodrich  Son,46 Tex. Civ. App. 541, 102 S.W. 910. No assignment being presented suggesting error which we would be authorized to consider in the absence of a proper bill of exception, and no fundamental error being apparent of record, we are constrained to affirm the judgment below, without a consideration of the case on its merits.
Judgment affirmed.